Citation Nr: 0309584	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  99-21 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 (West 2002) for residuals of a right nephrectomy 
claimed to have resulted from VA hospitalization or medical 
or surgical treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci
INTRODUCTION

The veteran had active service from September 1973 to 
September 1976.

This case came to the Board of Veterans' Appeals (Board), 
initially, from a February 1998 decision by the Huntington, 
West Virginia, Regional Office (RO).  The veteran testified 
at a March 1999 hearing convened Decision Review Officer, and 
he also testified at a February 2001 hearing convened by the 
undersigned.

In a June 2001 decision, the Board remanded the case for 
further development of the evidence.


REMAND

The RO undertook the evidentiary development prescribed by 
the June 2001 Board decision, and reviewed the evidence 
received pursuant thereto in a March 2003 Supplemental 
Statement of the Case.  Before the case was transferred to 
the Board, the veteran, in an April 2003 statement, requested 
another Board hearing.

A claimant who appeals from an RO decision has a right to a 
hearing.  38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. 
§ 20.700(a) (2002).  The veteran herein has had not one, but 
two, hearings on appeal, and now seeks another.  
Nevertheless, the Board is keen on ensuring that every 
appellant is satisfied that he has been able to fully 
exercise his due process right-to-be-heard, particularly when 
additional pertinent evidence has been submitted and the 
appellant has not been afforded an opportunity to present 
testimony on this new evidence.

Accordingly, this case is remanded to the RO for the 
following:

The RO should enter the case on the 
docket of travel Board hearings and, when 
appropriate, notify the veteran of the 
time, date, and place of hearing.



The appellant has the right to submit additional evidence and 
argument on the issue appealed.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


_____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).


